                           UNITED STATES DISTRICT COURT,
                           EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division


COREY HOLMES,


                     Petitioner,

 V.                                                        Criminal No. 2:16cr94
                                                             Civil No. 2:18cv200


UNITED STATES OF AMERICA,


                     Respondent


                                 OPINION and ORDER


      This        matter    is   before     the   Court     on   Corey    Holmes's

('"Petitioner") Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255.               ECF No. 140.    Petitioner's § 2255

Motion contains multiple claims alleging ineffective assistance of

counsel.     For the reasons set forth            below.    Petitioner's § 2255

motion is DENIED.


                      I. FACTUAL AND PROCEDUARL HISTORY


      On July 6, 2016, Petitioner was charged with four counts of

an Indictment: Conspiracy to Interfere with Commerce by Means of

Robbery      in     violation     of   18    U.S.C.   §    1951(a)(Count     One);

Interference with Commerce by Means of Robbery in violation of 18

U.S.C. §§ 1951(a) and 2 (Coimts Three and Six); and Use of a

Firearm During a Crime of Violence in violation of 18 U.S.C. §§

924(c)(1)(A)(ii) and 2 (Count Seven). Ind., ECF No. 11.                   On July

29,   2016,       Stephanie      Johnson    was   appointed      as   Petitioner's
attorney.      Pursuant to a written plea agreement, Petitioner pled

guilty    before    Magistrate       Judge   Miller     to   Count   One   of   the

Indictment on October 1, 2016.             Plea Agreement Hr'g, EOF No. 63;

Plea Agreement, EOF No. 64.           Magistrate Judge Miller accepted the

plea, and the matter was continued for sentencing. Order Accepting

Plea of Guilty, EOF No. 66; Sen. Procedures Order, EOF No. 67.

      In the presentence investigation report ("PSR") prepared on

December 8, 2016, the probation office calculated Petitioner's

advisory guidelines range to be 108 to 135 months imprisonment

based upon an offense level of 29 and a criminal history category

of III.        PSR H 86-87, EOF No. 94.              On January 17, 2017, the

Government filed a position paper indicating no objections to the

PSR and requesting a sentence at the ''highest end" of the guideline

range.     Gov't's Pos. Paper, EOF No. 104.              On January 19, 2017,

Petitioner filed a position paper indicating no objections to the

PSR but requesting a downward departure from the guidelines, based

on   an   overrepresented      criminal      history,   or,   alternatively,      a

downward variance.       Def.'s Pos. Paper, EOF No. 105.

      At Petitioner's         sentencing     hearing    on   January   23,   2017,

Petitioner's Counsel made an oral motion to continue sentencing

because (1) she had not received all of the video evidence that

the Government wished to present at the sentencing hearing, (2) the

Petitioner may have made a statement to a victim that Counsel

wanted    to   check,   and    (3)   there    were    disagreements    about    the
appropriateness of forfeiture.                 Min. Entry, ECF No. 109; March

Sen.   Hr'g   Tr.       4-5,    ECF    No.   142 (summarizing       the   January     23

sentencing hearing).            The Court granted the continuance, and the

sentencing hearing was continued until March 31, 2017. Min. Entry,

ECF No. 109.


       On February 13, 2017, the Government filed a motion for

preliminary order of forfeiture.                    Forfeiture Mot., ECF No. 120.

After (1) reviewing the motion and supporting law and (2) waiting

for, but not receiving, a response or objection to the order, the

Court signed the order of forfeiture on March 3, 2017.                      Forfeiture

Order, ECF No. 121.            On March 29, 2017, Petitioner's Counsel filed

a motion to withdraw, stating that Petitioner wished to represent

himself.      Counsel's         Mot.,    ECF No.       123.    On   that same      day.

Petitioner filed a pro se letter motion to dismiss due to void

contracts.        Pet.'s Pro Se Mot., ECF No. 124.

       At   the    hearing      on    March    31,    2017,   the   Court     began   by

summarizing the previous hearing, the order of forfeiture, and the

two motions filed on March 29th.                March Sen. Hr'g Tr. 4-8.         After

discussing, on the record, each of the March 29th motions with

Petitioner        and   his     Counsel,      the    Court    deemed   both    motions

withdrawn.    Id. at 8-12.            The Court proceeded to hear evidence and

argument from counsel and an allocution from Petitioner.                      The Court

then denied the Defendant's motion for a downward departure and

said it would consider the downward variance argument in its
ultimate sentence.         Id. at 58.     Ultimately, the Court sentenced

Petitioner to 121 months imprisonment, which was in the middle of

Petitioner's advisory guideline range.           Id. at 65; Judgment, ECF

No. 127.


       Petitioner timely filed the instant § 2255 motion on April

16, 2018.    Pet.'s Mot., ECF No. 140.       Therein, Petitioner req[uests

that his sentence be vacated because Petitioner's Counsel provided

ineffective assistance by failing to (1) challenge jurisdiction,

(2) object to a four-level enhancement applied at sentencing,

(3) object to a three-level enhancement applied at sentencing, and

(4) prepare for sentencing and prepare Petitioner for sentencing.

Id.     On   June    12,   2018,   the   Government   filed   a   response    in

opposition.    Gov't's Resp., ECF No. 143.        Petitioner did not file

a reply.     Having been fully briefed. Petitioner's pending motion

is ripe for review.

                            II. STANDARD OF REVIEW


       A federal prisoner, in custody, may collaterally attack his

sentence or conviction by moving the district court "to vacate,

set aside or correct the sentence."             28 U.S.C. § 2255(a).         To

obtain such relief, a petitioner bears the burden of proving that

his sentence        or   conviction   was "imposed    in   violation of      the

Constitution or laws of the United States," that the district court

"was   without jurisdiction to impose          such sentence,"       that    the

sentence exceeds "the maximum authorized by law," or that the
sentence    or       conviction    is   "otherwise     subject    to    collateral

attack."       Id.    A petitioner must prove the asserted grounds for

relief by a preponderance of the evidence.                     Miller v. United

States, 261 F.2d 546, 547 (4th Cir. 1958).             Because a § 2255 motion

"is ordinarily presented to the judge who presided at the original

conviction and sentencing . . . the judge's recollection of the

events    at    issue"    may     inform   the    resolution     of    the   motion.

Blackledge v. Allison, 431 U.S. 63, 74 n.4 (1977).

     A § 2255 motion is, in essence, a statutory federal habeas

corpus action that collaterally attacks a sentence or conviction

through the filing of a new proceeding, as contrasted with a direct

appeal.    United States v. Hadden, 475 F.3d 652, 661-63 (4th Cir.

2007).     The existence of the right to pursue a collateral attack

does not displace a direct appeal as the "usual and customary

method of correcting trial errors."              United States v. Allgood, 48

F. Supp. 2d 554, 558 (E.D. Va. 1999).

     Although a petitioner advancing new claims asserted for the

first time in a § 2255 motion must generally "clear a significantly

higher hurdle than would exist on direct appeal," United States v.

Frady,    456    U.S.    152,     166   (1981),    a   freestanding      claim   of

ineffective assistance of counsel is properly asserted for the

first time in a § 2255 motion, see United States v. King, 119 F.3d

290, 295 (4th Cir. 1997) ("[I]t is well settled that ^a claim of

ineffective assistance should be raised in a 28 U.S.C. § 2255
motion in the district court rather than on direct appeal, unless

the record conclusively shows ineffective assistance.'" (quoting

United States v. Williams, 977 F.2d 866, 871 (4th Cir. 1992))).

Such   rule    exists       because   the    Federal     Rules   Governing   §   2255

Proceedings permit expansion of the record, which is generally

unavailable     on    direct appeal and often necessary to properly

resolve   an    ineffective       assistance        claim.       United   States   v.


Baptiste, 596 F.3d 214, 216 n.l (4th Cir. 2010) (citing Massaro v.

United States, 538 U.S. 500, 504-06, (2003)).

       The Sixth Amendment to the Constitution of the United States


provides that ''the accused shall enjoy the right . . . to have the

Assistance of Counsel for his defence."                   U.S. Const, amend. VI.

The Supreme Court has interpreted the right to counsel as providing

a defendant "'the right to the effective assistance of counsel.'"

Strickland v. Washington, 466 U.S. 668, 686 (1984) (emphasis added)

(quoting McMann v. Richardson, 397 U.S. 759, 771 n.l4 (1970)).                     To

obtain relief based on an allegation of ineffective assistance, a

petitioner must establish both that: (1) counsel's performance was

so   deficient       that    it   fell      below   an   objective    standard     of

reasonableness; and (2) counsel's inadequate performance caused

the petitioner prejudice.             Id. at 687-88.         "Vague and conclusory

allegations contained in a § 2255 petition" are insufficient to

carry a petitioner's burden under Strickland, and such allegations

may therefore "be disposed of without further investigation by the
District Court."      United States v. Dyess, 730 F.3d 354, 359 (4th

Cir. 2013) (quotation marks and citation omitted).

     When evaluating counsel's performance under the first prong

of Strickland, courts ''must be highly deferential."                Strickland,

466 U.S. at 689; see Kimmelman v. Morrison, 477 U.S. 365, 381-82

(1986) (discussing the "highly demanding" Strickland standard).

To establish constitutionally deficient performance, a petitioner

must demonstrate that his lawyer "made errors so serious that

counsel was not functioning as the 'counsel' guaranteed . . . by

the Sixth Amendment."    Strickland, 466 U.S. at 687.          Such a showing

must go beyond establishing that counsel's performance was below

average, since "effective representation is not synonymous with

errorless representation."      Springer v. Collins, 586 F.2d 329, 332

(4th Cir. 1978); see Strickland, 466 U.S. at 687.               As it is all

too easy to challenge an act, omission, or strategy, once it has

proven unsuccessful, "every effort [must] be made to eliminate the

distorting effects of hindsight."          Strickland, 466 U.S. at 689.

Courts   should   therefore    "indulge    a     strong     presumption   that

counsel's   conduct    falls   within    the    wide   range   of   reasonable

professional   assistance."        Id.         Only    in   "relatively   rare

situations" will a § 2255 motion establish that, "'in light of all

the circumstances, the identified acts or omissions were outside

the wide range of professionally competent assistance.'"               Tice v.

Johnson, 647 F.3d 87, 102 (4th Cir. 2011) (quoting Strickland, 466
U.S. at 690).       Attorneys are permitted to "be selective and

strategic without risking an ineffective assistance of counsel

claim," as demonstrated by the well-established and consistent

Fourth Circuit precedent holding that the law does "not penalize

attorneys for failing to bring novel or long-shot contentions."

United States v. Mason, 774 F.3d 824, 828, 830 (4th Cir. 2014)

(citations omitted).

     The   second   prong of     Strickland   requires a petitioner to

"affirmatively prove prejudice," which requires a showing that

"there   is   a   reasonable    probability   that,   but    for    counsel's

unprofessional errors, the result of the proceeding would have

been different."     Strickland, 466 U.S. at 693-94.          "A reasonable

probability is a probability sufficient to undermine confidence in

the outcome."     Id. at 694.     If a petitioner fails to prove either

of the two prongs of the Strickland test, the court need not

evaluate the other prong.       Moore v. Hardee, 723 F.3d 488, 500 (4th

Cir. 2013).

                               III. DISCUSSION


     Petitioner's     motion    advances    four   claims   of    ineffective

assistance of counsel.     Specifically, Petitioner asserts that his

Counsel (1) failed to challenge jurisdiction, (2) failed to object

to a four-level enhancement applied at sentencing, (3) failed to

object to a three-level enhancement applied at sentencing, and (4)

failed   to   adequately   prepare    for   sentencing      and   to   prepare
Petitioner for sentencing. Pet.'s Mot, ECF No. 140.          The Court

will address each claim in turn.


                A. Failure to Challenge Jurisdiction

     Petitioner first argues that Counsel provided ineffective

assistance   by failing   to file     ''a pretrial   motion challenging

federal jurisdiction over the acts alleged in the indictment."

Id. at 5.    Petitioner claims that     [a] successful challenge would

have caused this Court to dismiss the indictment."         Id.   Beyond

the above statements, Petitioner does not explain why he believes

Counsel had grounds to challenge the Court's jurisdiction.          The

Government responds by arguing that the Court had jurisdiction

because the offense to which Petitioner pled guilty was a Hobbs

Act robbery, over which the Court clearly has jurisdiction, and

therefore, it would have been frivolous for Petitioner's Counsel

to file the motion.   Gov't's Resp. 10-11.

     Petitioner was charged with and pled guilty to Conspiracy to

Interfere with Commerce by Means of Robbery in violation of 18

U.S.C. § 1951(a), which is a "Hobbs Act" violation.         "The Hobbs

Act prohibits robbery or extortion that 'in any way or degree

obstructs, delays, or affects commerce or the movement of any

article or commodity in commerce.'" United States v. Tillery, 702

F.3d 170, 174 (4th Cir. 2012) (emphasis added) (quoting 18 U.S.C.

§ 1951(a)). Thus, "[a] Hobbs Act violation requires proof of two

elements; (1) the underlying robbery or extortion crime, and (2)
an    effect    on   interstate   commerce."      Williams,    342   F.3d   at 353.

"'[T]he       government   need   not     prove    a   substantial    effect    [on

interstate commerce] in each individual case.'" United States v.

Taylor, 754 F.3d 217, 222-23 {4th Cir. 2014) (quoting United States

V. Powell, 693 F.3d 398, 402 (3d Cir. 2012)). Rather, "the impact

on commerce [may be] small, and it may be shown by proof of

probabilities        without   evidence    that    any particular      commercial

movements were affected." United States v. Brantley. 111 F.2d 159,

162 (4th Cir. 1985).        "Moreover, the government is not required to

prove that the 'defendant intended to affect commerce or that the

effect on commerce was certain; it is enough that such an effect

was     the    natural,    probable     consequence       of   the    defendant's

actions.'" Taylor, 754 F.3d at 222 (quoting Williams, 342 F.3d at

354).    "To determine whether a robbery affects commerce, we do not

simply examine the effect of the individual action in question; it

is sufficient that the 'relevant class of acts' has a measureable

[sic] impact on interstate commerce." Id. (quoting Tillery, 702

F.3d at 174). "Commerce is sufficiently affected under the Hobbs

Act where a robbery depletes the assets of a business that is

engaged in interstate commerce." Williams, 342 F.3d at 354-55.

       Federal courts have jurisdiction over Hobbs Act robberies

because an element of such robbery is that it affected interstate

commerce.      United States v. Curry, 744 F. App'x 784, 787 (4th Cir.

2018).    As stated, under the Hobbs Act, the effect on interstate

                                        10
commerce need not be substantial, rather, the "jurisdictional

predicate is satisfied where the instant offense has a minimal

effect on interstate commerce."         Tillery, 702 F.3d at 174 (emphasis

added).

       Petitioner has failed to show that his Counsel's decision not

to object to the Court's jurisdiction constituted ineffective

assistance of counsel because he has not demonstrated that such


action fell below an objective standard of reasonableness or that

he suffered prejudice. First, Counsel's actions meet the objective

reasonableness standard because a reasonable attorney would not

have    filed    an     apparently       frivolous    motion     challenging

jurisdiction.   The Court clearly had jurisdiction over the offenses

charged in Petitioner's case because they were Hobbs Act violations

under 18 U.S.C. § 1951. As just stated, the Court has jurisdiction

over Hobbs Act violations because an element of such offenses is


an effect on interstate commerce.             A reasonable attorney could

have    determined,     based     on    the   facts   alleging   Petitioner

participated    in    robberies   affecting    interstate   commerce,   that

challenging the Court's jurisdiction by way of a pretrial motion

would have been frivolous since the Indictment clearly alleged the

assets of businesses were depleted. The Court should '^not penalize

attorneys for failing to bring novel or long-shot contentions."

Mason, 774 F.3d at 830.         A jurisdictional challenge was clearly,

at best, a ''long-shot"         here.    Thus, Petitioner has failed to

                                        11
demonstrate     that      his    Counsel's     performance     fell       below   the

objective standard of reasonableness.

      Second, even if it was unreasonable for Counsel not to file

a motion, Petitioner has also failed to demonstrate that Coiinsel's

decision     not     to    challenge     the     Court's      jurisdiction        was

prejudicial.       Even if Counsel had raised a pretrial jurisdictional

challenge, the Court would have denied it based on the fact that

Plaintiff was charged with Hobbs Act robberies, crimes over which

the Court clearly had jurisdiction based on the allegations in the

Indictment.        Moreover, as the Government notes. Petitioner was

charged with conspiring to rob multiple AT&T stores, which would

have easily been shown to be a part of "a global technology

business regularly engaged in interstate commerce."                 Gov't's Resp.

10.   Additionally, the statement of facts from Petitioner's guilty

plea, to which Petitioner agreed, expressly states that "[t]he

robbery of the [AT&T stores] affects commerce as defined in 18

U.S.C.   §   1951(b)(3)     as   each   location     robbed   was    a    commercial

establishment       selling     goods   that   had   traveled       in    interstate

commerce."     Statement of Facts 3, ECF No. 65 (emphasis added).

Thus, the robberies Petitioner was alleged to have conspired to

commit, and ultimately was convicted of conspiring to commit,

involved ''deplete[ing] the assets of a business that is engaged in

interstate commerce." Williams, 342 F.3d at 354-55.                      Such impact




                                        12
on interstate commerce gives this Court jurisdiction over such

offenses.


       Further,    the     Court      is   entitled     to   consider     Petitioner's

argument, which states there was prejudice due to the fact that a

jurisdictional challenge would have succeeded, "patently frivolous

or    false"   because         it   directly      contradicts   Petitioner's      sworn

statements that essentially agreed that the jurisdictional element

had been satisfied.            See United States v. Lemaster, 403 F.3d 216,

222    (4th    Cir.    2005)        (indicating     that,    absent     "extraordinary

circumstances,"        allegations in a § 2255               motion that directly

contradict the petitioner's prior sworn statements are considered

"patently frivolous or false").                  First, Petitioner pled guilty to

Count One of the Indictment, which indicates that he agreed that

the    elements       of   a    Hobbs      Act    violation,    which     include    the

jurisdictional element of an effect on interstate commerce, were

satisfied.        Second,       as    noted,     the   Statement   of    Facts,     which

Plaintiff agreed to at his guilty plea hearing, states that the

robberies affected interstate commerce as defined in the Hobbs Act

because the stores sold goods that traveled in interstate commerce.

Statement of Facts 3.               Third, Petitioner also stated, under oath

and on the record at his sentencing hearing, that there was no

reason why the Court should not accept the plea agreement and find

Petitioner guilty of the Hobbs Act violation in Count One, which,

again, indicates his agreement that all of the elements were

                                             13
satisfied.!      March    Sen.   Hr'g    Tr. 18.     Fourth,   later   in   the

sentencing hearing. Petitioner confirmed, under oath and on the

record, that everything in the PSR was correct, which included the

sentence from the statement of facts that the goods from the stores

targeted by the robberies had traveled in interstate commerce.^

Id. at 22-23.       Because Petitioner stated that he agreed to the

plea agreement and statement of facts, stated that there was no

reason not to find him guilty of the Hobbs Act violation, and

stated that the PSR was correct. Petitioner has essentially agreed,

as stated under oath and on the record, that the jurisdictional

element   requiring      an   effect    on   interstate   commerce   had    been

satisfied.    Thus, the Court is entitled to consider Petitioner's




1 Petitioner initially hesitated when the Court asked if there was any reason
why the Court should not make a finding of guilt at the sentencing hearing.
March Sen. Hr'g Tr. 15. Petitioner and his Counsel expressed to the Court that
Petitioner hesitated because of a misunderstanding of why he was held
responsible for one of the robberies committed as a part of the conspiracy,
even though he was not involved in the planning or execution of that particular
robbery. Id. at 15-18. Petitioner did not express any hesitation about the
Court's jurisdiction or any concern over his prior agreement that the robberies
affected interstate commerce. After the Court explained the conspiracy concept
and confirmed Petitioner's understanding on the record, Petitioner agreed that
there was no reason not to accept the plea agreement and make a finding of
guilt.      at 18.

2 To address Petitioner's concern regarding the lack of clarity about his
involvement in one of the robberies, the Court corrected a paragraph in the PSR
to note that Petitioner did not participate in one of the robberies.      March
Sen. Hr'g Tr. 21.   After making that correction, the Court asked Petitioner if
there were any errors in the report now that the sentence about the robbery had
been added. Id. at 22. Again, Petitioner hesitated and responded that there
were "some things not mentioned." Id. The Court permitted Petitioner and his
Counsel to confer and asked numerous clarifying questions about Petitioner's
concerns with the report. Id. at 22-24. Notably, the Court asked Petitioner
the following question: "So what's actually in [the PSR], though, even though
you think there may be more information that you would have liked to have had
in here, what's in here is not inaccurate or wrong?"      Petitioner responded:
"It's correct, sir."

                                        14
argument, that a jurisdictional challenge would have succeeded,

''patently frivolous or false" because it directly contradicts

Petitioner's sworn statements that essentially agreed that the

Court had jurisdiction over the case.                See Lemaster, 403 F.3d at

222.        Petitioner      has     not         indicated     any    "extraordinary

circumstances"      that   would    cause   the     Court   to   doubt     these   sworn


statements.      See id.     Therefore, because Petitioner cannot show

that   a   motion   challenging      jurisdiction        could      have    succeeded.

Petitioner has failed to demonstrate the prejudice prong of the

Strickland standard.


       Accordingly, Petitioner's claim of ineffective assistance of

counsel for failure to file a pretrial motion challenging the

Court's jurisdiction is DENIED.

            B. Failure to Challenge Four-Level Enhancement

       In his    second    claim.   Petitioner asserts that                Coimsel   was

ineffective for "failing to challenge the four-level enhancement

applied under USSG 2B3.1(b)(7)(C) for abduction.                     Pet.'s Mot. 6.

Petitioner      argues    that,    while    his     conduct      supported    a    lower

enhancement for restraint of the victims, his conduct did not rise




3 Although Petitioner cites to section 2B3.1(b)(7)(C), the proper citation for
the section that Petitioner is likely referring to is section 2B3.1(b)(4)(A).
^ U.S.S.G. § 2B3.Kb)(4)(A) (2016); PSR f 36.           Section 2B3.1(b)(7)(C) is the
basis for the two-level enhancement that Petitioner received for a loss over
$95,000.   U.S.S.G. § 2B3.1(b)(7)(C); PSR t 37.      The explanation in Petitioner's
motion clearly indicates that he intended to refer to the four-level abduction
enhancement applied under section 2B3.1(b)(4)(A).       Accordingly, the Court only
analyzes the abduction enhancement.

                                           15
to the level of abduction of the victims.                  Id.     Petitioner states


that    [a] successful challenge would have reduced the guideline

range by 2 levels."          Id.      The Government responds that counsel's

decision not to object does not rise to the level of ineffective

assistance because she initially objected to the enhancement, but

upon further research, realized she had no legal basis to do so.

Gov't's Resp. 11.            The Government further argues there is no

prejudice     here   either       because     the     objection    would      have    been

overruled as the enhancement clearly applies.                     Id. at 11-12.

       The   PSR   indicates       that   Petitioner      received       a    four-level


enhancement for       an    abduction     to facilitate      the    commission of        a


robbery because, during one of the robberies he was involved in,

"[e] mployees were made to move from the front of the respective

store to the back prior to being zip tied." PSR K 36.                          According

to the guidelines, the enhancement for abduction applies if the

"victim      was   forced    to    accompany     an    offender     to   a     different

location."         U.S.S.G.       §   IBl.l     App    n.l(A);     s^        U.S.S.G.   §

2B3.1{b)(4)(A).            Whether      the    enhancement        applies      must     be

determined on a case-by-case basis.                 United States v. Osborne, 514

F.3d 377, 390 (4th Cir. 2008). The Fourth Circuit has found that

a "different location" can be                 different areas       within the        same

building or store. Id. at 389-90 (finding that the abduction

enhancement applied where a robber moved victims from the pharmacy

area of the store to the front door area of the store to facilitate


                                          16
his escape); United States v, Coates, 113 F. App'x 520, 522 (4th

Cir.   2004)     (holding      that    a   victim      was    "abducted"      under    the

guidelines definition when she was moved from one department in a

Target   store     to    another      department)       vacated    and   remanded      on

different grounds 544 U.S. 916 (2005).                       Additionally, "'even a

temporary abduction' - i.e., one with minimal movement of the

victim or that lasts only a short duration - 'can constitute an

abduction for purposes of the sentencing guidelines.'" Osborne,

514 F.3d at 388 (quoting United States v. Nale, 101 F.3d 1000,

1003 (4th Cir. 1996)).

       First,    Petitioner     has    failed     to    show    that   his    Counsel's

performance was constitutionally deficient for failing to object.

The fact that Petitioner's Counsel did not object, alone, is not

enough   to     show    that   his    Counsel's     performance        fell    below   an

objective standard of reasonableness.                    Even if Petitioner were

able to show that Counsel's decision was erroneous, which he has

not done.     Petitioner       must show     that      Counsel's   decision      not to

object was so erroneous that she acted unreasonably by failing to

object. See Springer, 586 F.2d at 332 ("[E]ffective representation

is not synonymous with errorless representation.").                      Though there

are few details about the movement of the victims in the PSR, the

Government showed a video at sentencing that depicted the incident

in question.       See March Sen. Hr'g Tr. 27-28.                  The video of the

robbery in question, as described by the witness on the stand while

                                           17
the   video     was    played   at   the    hearing,     showed ''Mr.     Holmes    in

camouflage . . . herding three employees into the back" by "walking

the employees into the back room where the phones and break area

and offices are."         Id. at 28.       Based on this information and the


Court's recollection of the video, it appears that Counsel made a

reasonable decision not to challenge the enhancement as there were

sufficient facts from which she could conclude that the enhancement


would apply because the victims were moved from the front of the

store to a separate room in the back, which may be considered a

"different location" under the standard from Osborne.                   See Osborne,

514 F.3d at 390.         In light of all these circumstances. Counsel's

conduct     easily     "falls    within     the    wide    range   of    reasonable

professional assistance."            Strickland, 466 U.S. at 689-90.

        Moreover, Petitioner has not shown that Counsel's failure to

object was the result of a misunderstanding about the relevant

legal standard or a failure to conduct basic legal research.                       Cf.

United States v. Carthorne, 878 F.3d 458, 469 (4th Cir. 2017)

("[C]ounsel's failure here to demonstrate a grasp of the relevant

legal standards, to conduct basic legal research relating to those

standards, and to object to the sentencing enhancement (even though

there     was   a     strong    basis      for    such    an   objection),    taken

collectively,         constituted     deficient      performance.")       (emphasis

added).    Counsel's sworn affidavit submitted with the Government's

brief indicates that Counsel took adequate steps to ensure that

                                           18
the enhancement was properly applied before deciding not to object.

Aff. 1, ECF No. 143-1.      In fact. Counsel asserts that she objected

to the enhancement at first, but, after further research and a

discussion with the probation officer and Assistant United States

Attorney,    determined    that    it    would     be   frivolous   to    file   an

objection to the enhancement because the enhancement was properly

applied.    Aff. 1.    The Court cannot fault Counsel for "failing to

bring novel or long-shot contentions" like this objection would

have been.      Mason, 774 F.3d at 830.            Counsel's conduct clearly

"falls     within   the    wide    range      of    reasonable      professional

assistance" because it indicates Counsel made a strategic decision

not   to   object   only   after       she   conducted     thorough      research.

Strickland, 466     U.S.   at 689.        Thus,    Petitioner has failed         to

establish that Counsel's performance was deficient under the first

Strickland prong.

      Second,   with   regard     to    the prejudice     prong,    the   Court's

recollection of the video and the description of the video in the

transcript are sufficient for this Court to decide that Petitioner

did not suffer prejudice because, even if Counsel had objected,

her objection would have been overruled because the enhancement

was properly applied. The video clearly showed Petitioner "herding

three employees into. . . . the back room where the phones and

break area and offices are."           March Sen. Hr'g Tr. 28.      These facts

are almost identical to those of Obsborne, where the Fourth Circuit


                                        19
found    there    was   an   abduction   because     the    Defendant    moved   the


victims from the pharmacy area of a store to the front area of the

store.    Osborne, 514 F.3d at 390.           The pharmacy area of the store

in Osborne was considered a separate room, and thus a "different

location," because it was divided from the rest of the store by a

counter and a secured door.            Id.    Similarly, here, the back room

to which Petitioner moved the employees is a separate room divided

from the rest of the store.           See March Sen. Hr'g Tr. 28.         The back

room of the AT&T store and the front of                   the AT&T store "can be


deemed discrete ^locations,' each being like 'one among several

rooms in the same structure.'" Id. at 390 (quoting United States

V. Hawkins, 87 F.3d 722, 728 (5th Cir. 1996)).                 Thus, even though

the back room is in the same store, the Court finds that it is a

"different       location"    such    that    the   enhancement    was    properly

applied. Therefore, Petitioner has failed to show that he suffered

any prejudice by Counsel's decision not to object.

     Accordingly, Petitioner's claim for ineffective assistance of

counsel    for     failing    to     object   to    the    four-level    abduction

enhancement is DENIED.


           C. Failure to Challenge Three-Level Enhancement

     Petitioner's third ineffective assistance claim argues that

his Counsel was ineffective for failing to object to the three-

level sentencing enhancement for multiple counts applied under

section 3D1.4 of the United States Sentencing Guidelines.                   Pet.'s

                                         20
Mot. 7.       Petitioner claims that the enhancement was improperly-

applied because he only pled guilty to one count of the Indictment.

The Government argues that Counsel was not ineffective for failing

to object because the enhancement clearly applies in cases where

there are multiple robberies. Gov't's Resp. 12.

       Petitioner is correct that he only pled guilty to one count

of    the   Indictment.         Plea    Agreement   1.      That     count     was    for

conspiracy to commit three completed robberies and one attempted

robbery.      Id.    When calculating the offense level, the probation

officer     separated     the    conspiracy       into    independent    conspiracy

counts for each of the completed robberies (Count 1, Count la, and

Count lb).     PSR      19-49.         Then, she calculated the offense level

for    each    conspiracy       count    and,   pursuant      to     section    3D1.4,

determined the combined offense level by taking the highest offense

level of the three and increasing it based on the number of "units"

calculated for each of the               three counts. PSR         HI 41-44.          The

probation officer determined that the three counts added up to two

and a half units, which resulted in the three-level enhancement

that Petitioner now challenges.             PSR       42, 44.

       First, Petitioner has failed to show that Counsel's decision

not to object to this three-level enhancement for multiple counts

was   unreasonable.       Counsel's       affidavit      indicates    that   she     took


adequate steps to ensure that the enhancement was properly applied

based on her training on the guidelines and her discussions with

                                           21
the federal public defender's office, who agreed that Petitioner's

guidelines were properly calculated.              Aff. 1.     Moreover, it was

reasonable for Counsel not to object because the guidelines clearly

state that ''a conviction on a count charging a conspiracy to commit

more than one offense shall be treated as if the defendant had


been convicted on a separate co\mt of conspiracy for each offense

that the defendant conspired to commit."                U.S.S.G. § lB1.2(d)

(emphasis added).     Because conspiracy charges are separated into

multiple counts, a reasonable attorney reading and interpreting

the guidelines     would not have        objected to     the   multiple   count

adjustment because it appears to be properly applied—even though

Petitioner only pled guilty to one count of conspiracy.                   Thus,

Petitioner has failed to demonstrate that Counsel's performance

was deficient.


     Second, even if Counsel's failure to object was deficient

performance. Petitioner has not shown prejudice because, even if

Counsel had objected, the objection would be overruled as the

enhancement was properly applied.           As just noted, the guidelines

clearly state that, when a defendant is charged with one count of

conspiracy    to   commit     multiple      offense,    the    offenses   which

defendant    conspired   to   commit     should    be   treated   as   separate

conspiracy counts.    U.S.S.G. § lB1.2(d).          The Application Notes to

section lB1.2(d) provide an example that describes Petitioner's

exact situation:


                                       22
      [W]here a conviction on a single count of conspiracy
      establishes that the defendant conspired to commit three
      robberies, the guidelines are to be applied as if the
      defendant had been convicted on one count of conspiracy
      to commit the first robbery, one count of conspiracy to
      commit the second robbery, and one count of conspiracy
      to commit the third robbery.

U.S.S.G. § 1B1.2 App. n.3.      Thus, while Petitioner is correct that

he only pled guilty to one count of the Indictment, under the

guidelines, the guideline for that one count is calculated as if

it were three counts because it is a conspiracy to commit three

separate robbery offenses.       Id.

      In some cases, multiple counts can be grouped for calculation

purposes.    U.S.S.G. § 3D1.2.          However, section 3D1.2(d) of the

guidelines states that offenses under section 2B3.1 (which include

Petitioner's      robbery   conspiracy)     are   excluded   from    grouping.

U.S.S.G. §§ 2B3.1, 3D1.2; United States v. Bellamy, 26 F. App'x

250, 261-62 (4th Cir. 2002) (treating a conspiracy conviction as

nine separate conspiracy convictions where there were ''nine overt

acts of robbery'').     Therefore, for guideline calculation purposes.

Petitioner's      one   conspiracy   count   was    properly   divided    into

separate conspiracy counts that are considered separate "groups."

      Pursuant to section 3D1.4, when there are multiple groups, a

combined offense level must be calculated.            U.S.S.G. § 3D1.4.    To

calculate   the    combined   offense    level,    section   3D1.4   instructs

that, first, the group with the highest offense level is chosen.

Id.   Second, the offense level should be increased based on the


                                       23
number of "units" attributed to each group. Id.             The number of

units is determined by looking at the offense level for each group.

Id.     The group with the highest offense level, and any group

between one and four levels less than the highest level, each count

as one unit.       Id.   Anything between five and eight levels less

than the highest level counts as one-half unit, and anything nine

or more levels less than the highest level does not count as a

unit.     Id.


      In Petitioner's case, the counts and units were properly

attributed as follows:


                Count          Offense Level     Units




PSR t 42; see U.S.S.G. § 3D1.4.       Because there is a total of two

and a half units, the offense level was properly increased by three

levels.     PSR     43-44; s^ U.S.S.G. § 3D1.4.          Thus, the three-

level   multiple    count   enhancement   was   properly   calculated   and

applied even though Petitioner only pled guilty to one count of

the Indictment. Because the enhancement was properly applied, the

Court would have overruled an objection if Counsel had made one.

Moreover, Petitioner has failed to provide this Court with any law

or facts that suggest the enhancement should not have been applied
as    explained   above.       Thus,   Petitioner        has    also   failed   to

demonstrate the prejudice prong of the Strickland standard.

      Accordingly, Petitioner's claim of ineffective assistance of

counsel for failure        to object        to   the   three-level sentencing

enhancement is DENIED.


                  D. Failure to Prepare for Sentencing

       Petitioner's fourth and final claim argues that Counsel was

ineffective because she failed to prepare herself and to prepare

Petitioner for sentencing. Pet.'s Mot. 9.                    More specifically.

Petitioner argues that Counsel failed to (1) be fully prepared for

sentencing, (2) do anything to mitigate his sentence, (3) properly

advise him of his right to allocution, and (4) advise him of his

ability to submit character letters or present testimony.                       Id.

The   Government    responds    that   Counsel         did   adequately   prepare

herself and did prepare Petitioner for sentencing as stated in her

sworn affidavit.     Gov't's Resp. 12-14.

              1. Counsel's Failure to Prepare Herself

       The circumstances before the Court indicate that Counsel was


not deficient for inadequate preparation of herself. Coimsel's

affidavit indicates that she not only conducted her own research,

but she consulted the probation officer, the Assistant United

States Attorney, and the Federal Public Defender's Office about

Petitioner's guideline calculations.             Aff. 1.       Further, Counsel's

detailed position paper and conduct at both sentencing hearings

                                       25
indicates that she was adequately prepared because she exhibited

sufficient knowledge      of   the    case,    of   Petitioner,     and of     the

relevant   law.      Counsel   even    requested       (and   was   granted)    a

continuance at the first hearing for more time to prepare.                  March

Sen. Hr'g Tr. 4-5 (explaining what happened at the first hearing).

Thus, Petitioner fails to demonstrate ineffective assistance of

counsel based on Counsel's failure to adequately prepare herself

for sentencing because her preparation was well within the bounds

of reasonable conduct such that her performance was not deficient."^

Accordingly, Petitioner's motion based on Counsel's failure to

prepare herself for sentencing is DENIED.

                   2. Coiinsel's Failure to Mitigate

      With regard to Petitioner's claim that Counsel ''did nothing

to mitigate [Petitioner's] sentence," Pet.'s Mot. 9, the Court

finds that such claim is without merit because the circumstances


show that Counsel took multiple steps to ensure a fair hearing and

mitigate Petitioner's sentence.         First, Counsel filed a thorough

position   paper    requesting    a   downward      departure     based   on   an

overstated    criminal   history and       a   downward   variance    based on

numerous   mitigating    factors.      Def.     Pos.   Paper,   ECF   No.    105.

Second, she asked for a continuance at the first sentencing hearing

to enable her and Petitioner to review the videos the Government




* The Court need not address the prejudice prong because Petitioner has failed
to prove the deficient performance prong. Moore, 723 F.3d at 500.

                                      26
wanted     to   present   as   evidence     and    to    properly   resolve    the

forfeiture issue.      March Sen. Hr'g Tr. 4-5 (discussing the previous

hearing and why sentencing was continued).               Third, Counsel argued,

at   the   second    sentencing   hearing,        that    there   were    numerous

mitigating factors that warranted either the downward departure or

the variance that she had requested on behalf of Petitioner.                March

Sen. Hr'g Tr 40-50.        Therefore, Petitioner's claim that Counsel

"did   nothing" to     mitigate   his     sentence       is clearly incorrect.

Counsel may not have done as much as Petitioner would have liked,

but she clearly attempted to mitigate in multiple ways.                       Her

efforts clearly fall within the "wide range of professionally

competent       assistance,"    and,    therefore,        were    not    deficient

performance.5      Tice, 647 F.3d at 102.         Thus, Petitioner has failed

to show that Counsel was ineffective for failing to try to mitigate

his sentence.      Accordingly, Petitioner's motion based on Counsel's

failure to mitigate is DENIED.

                                3. Allocution


       Petitioner also claims that Counsel, "did not advise [him]

properly regarding allocution."             Pet.'s Mot. 9.          The right to

allocution is derived from the Federal Rules of Criminal Procedure,

which state: "Before imposing sentence, the court must .

address the defendant personally in order to permit the defendant



sThe Court need not address the prejudice prong because Petitioner has failed
to prove the deficient performance prong.    Moore, 723 F.3d at 500.

                                       27
to speak or present any information to mitigate the sentence."

Fed. R. Crim. P. 32(i)(4)(A)(ii).                   The Fourth Circuit has held

that


       [w]hen a defendant was unable to address the court before
       being sentenced and the possibility remains that an
       exercise of the right of allocution could have led to a
       sentence less than that received, we are of the firm
       opinion that fairness and integrity of the court
       proceedings would be brought into serious disrepute were
       we to allow the sentence to stand.


United    States      v.    Cole,     27     F.3d   996,   999    (4th    Cir.    1994).

       Petitioner does not claim that he was denied his right to

allocution       by   the    Court,     rather      he   claims   that    Counsel    was

ineffective because she failed to advise him about allocution.®

Even if it were true that Petitioner was not ''properly" informed

about    allocution        and   even   if    Counsel's    failure   to    inform   him


amounted    to    deficient       performance       under Strickland,       the   Court

still finds that Petitioner has not shown ineffective assistance

of counsel because he has not demonstrated prejudice.                      See Moore,

723 F.3d at 500 (explaining that the Court need not address one

Strickland prong if the other has not been satisfied).                       "Even if




® Though the Supreme Court has held that the failure of a trial court to comply
with the formal requirements of Rule 32 is not grounds for collateral relief in
a § 2255 motion, such ruling does not preclude ineffective assistance of counsel
claims such as Petitioner's, which are properly brought in a § 2255 motion.
See Hill V. United States, 368 U.S. 424, 426 (1962).

 Though Coxinsel's affidavit contradicts Petitioner's claim that he was not
informed about allocution, an evidentiary hearing is not necessary because,
even if what Petitioner says is true, he is not entitled to relief as he did
not show that Counsel's failure to inform was prejudicial to him. See R. Gov.
§ 2255 Proc. in U.S. Dist. Cts. 8(a).

                                             28
trial coxmsel failed to inform Petitioner of his statutory right

to allocution," Petitioner must prove that he was prejudiced by

such failure.        Johnson v. Holloway, No. 3:14-cv-1071, 2016 U.S.

Dist. LEXIS 175876, at *27-29 (M.D. Tenn. Dec. 20, 2016); accord

Mata V. State, 124 Idaho 588, 591, 861 P.2d 1253, 1256 (Ct. App.

1993) ("The failure of an attorney to advise a client of this right

of     allocution,     however,    does      not   automatically          constitute

ineffective assistance of counsel. Where the court . . . advises


the    defendant     of   the   right   to    address    the   court       prior    to

sentencing, any failure on the part of counsel also to so advise

the defendant may be obviated, and the defendant may suffer no

prejudice from counsel's omission.").              Petitioner did not suffer

prejudice because the Court advised him of his right before he was

sentenced, and he was not denied his right to allocution.                   He spoke

after being informed by the Court twice during the sentencing

hearing that he would have the opportunity to speak on his own

behalf.     March Sen. Hr'g Tr. 26 ("I'll give the defendant an

opportunity to make any statement he may wish to make prior to the

Court imposing sentence."); id. at 51 ("So Mr. Holmes, as I said

earlier, you have the opportunity to make a statement. You don't

have to, it's up to you, but this is your last opportunity to do

that    before   sentencing     takes   place.     Do   you   wish   to    make    any

statement?").




                                        29
     Moreover, Petitioner does not demonstrate prejudice because

he does not indicate that his allocution                would have been any

different had Counsel advised him of his right before the hearing.

Petitioner    fails    to   "identify     what   he   would       have   said   upon

allocution,   or     indicate   that    he   would    have    offered     specific

information that might have impacted his sentence."                 United States

V. Peters, No. CR 16-168, 2018 U.S. Dist. LEXIS 138426, at *13

(W.D. Pa. Aug. 16, 2018).         Therefore, Petitioner has failed to

"affirmatively prove prejudice" because there is no "reasonable

probability that the result [of the sentencing] would have been

different"    had     Coxmsel   advised      Petitioner      of    his   right   to

allocution.     Strickland,      466    U.S.     at   693-94.        Accordingly,

Petitioner has failed to prove ineffective assistance of counsel

for failure to advise about allocution, and his motion based on

such ground is DENIED.

                    4. Character Letters and Witnesses


     Petitioner also argues that Counsel was ineffective because

she failed to call Petitioner's mother as a character witness and


failed to advise Petitioner that he               had the ability to call

character witnesses and submit character letters.                  Pet.'s Mot. 9.


A defendant's "history and characteristics" is a factor that the

Court should consider in sentencing under 18 U.S.C. § 3553(a).

Character letters and witnesses can have an impact on the Court's

consideration of that factor.          If a petitioner can show that his

                                       30
Counsel was deficient and that he suffered prejudice based on the

fact that the Court would have made a different sentencing decision

had    there    been      character     evidence,       then       he   could        conceivahly

succeed on his ineffective assistance of counsel claim.

       Here, Petitioner has failed to demonstrate that Counsel's

failure to advise him about character evidence and the failure to

call his mother as a witness prejudiced the Court's sentencing

decision.®       Petitioner has not indicated what the content of the


letters or testimony would have been and how that would have

changed the Court's ruling.                See Hausler v. United States, No. 11

C 8485, 2012 U.S. Dist. LEXIS 154418, at *16-17 (N.D. 111. Oct.

26, 2012) (denying a § 2255 motion where the petitioner failed to

indicate       how    testimony       of   uncalled       witnesses         or       unsubmitted

character letters would have impacted his sentence); United States

V. Moore, No. 2:96-CR-0042 (02), 2002 U.S. Dist. LEXIS 569, at

*14-15 (N.D. Tex. Jan. 9, 2002) (''Defendant has failed to support

the allegations with any independent evidence, witnesses and/or

documents, and has completely failed to show any prejudice. . . .

[H]e has attached nothing to his motion to show the Court what



®   Although there is a factual dispute over whether Coxuisel consulted with
Petitioner   about character       witnesses    and letters,       there   is   no    need for   an
evidentiary hearing to resolve the dispute because, even if it is true that
Counsel   failed     to   advise   Petitioner    and   even   if   such    failure     amounts   to
deficient performance, Petitioner is not entitled to relief because he has not
shown prejudice, see R. Gov. § 2255 Proc, in U.S. Dist. Cts. 8(a) (discussing
the requirements for an evidentiary hearing); see also Moore, 723 F.3d at 500
(explaining that the Court need not address one Strickland prong if the other
has not been satisfied).

                                                31
[the witness's] potential testimony would have actually been or

how it would have helped him in any appreciable degree."). Nothing

is   attached     to   Petitioner's     motion   that     indicates   the   Court's

ruling    would    have    been   any different          based on the    character

evidence that could have potentially been offered.                      Petitioner

does nothing more than say that his mother could have testified

about     his   good    character.       As   the    Supreme    Court    found   in

Strickland, an attorney's failure to introduce evidence that did

nothing more than indicate the petitioner "was basically a good

person" does not amount to prejudice.                    Strickland, 466 U.S. at

677.


       Thus,    Petitioner        has   failed      to     "affirmatively    prove

prejudice" because, without more information about the content of

the character evidence. Petitioner has not made it reasonably

probable that the Court would have ruled differently. Accordingly,

Petitioner's claim of ineffective assistance of counsel, based on

Counsel's failure to advise Petitioner about character letters and

to call Petitioner's mother as a character witness, is DENIED.

                                  IV. CONCLUSION


       For the reasons stated above. Petitioner's § 2255 motion is

DENIED.     Finding       that Petitioner     has    not made    a "substantial

showing of the denial of a constitutional right," a certificate of

appealability is DENIED.            28 U.S.C. § 2253(c); see Rules Gov.

§ 2255 Proc. for U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537


                                         32
U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85

(2000).

       Petitioner        is   ADVISED   that      because      a       certificate   of

appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed. Rule App. Proc. 22(b); Rules Gov. § 2255 Proc. for U.S. Dist.

Cts.    11(a).      If    Petitioner    intends    to   seek       a   certificate   of

appealability from the Fourth Circuit, he must do so within sixty

(60) days from the date of this Opinion and Order.                      Petitioner may

seek such a certificate by filing a written notice of appeal with

the    Clerk   of   the   United   States     District Court,           United   States

Courthouse, 600 Granby Street, Norfolk, Virginia 23510.

       The Clerk is DIRECTED to forward a copy of this Opinion and

Order to Petitioner, Petitioner's former counsel, and the United

States Attorney's Office in Norfolk, Virginia.

       IT IS SO ORDERED.




                                                            /s/
                                                    Mark S. Davis
                                        CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
May iU , 2019




                                         33
